Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This initial office action is based on the application filed on June 1st, 2020, which claims 1-13 have been presented for examination.

Status of Claim
2.	Claims 1-13 are pending in the application and have been examined below, of which, claims 1 and 7 are presented in independent form.

Priority
3.	No priority document has been filed in this application

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 07/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
6.	Claims 1 and 7 are objected to because of the following informalities:  
Claims 1 and 7 recite the limitations/elements “SDK”, “APIs” and “JSON”.  Those limitations/elements should be spelled out at least once.
.  Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 6-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baraty et al. (US Patent No. 10,528,454 B1 – herein after Baraty) in view of Sathianarayanan et al. (US Pub. No. 2020/0401506 A1 – herein after Sath) and in view of Quan Hao (CN109376088 –IDS filed on 07/14/2020 -- herein after Hao).   

Regarding claim 1. 
Baraty discloses 
A method for automated testing of an SDK (automation testing tools – See col. 1, lines 15-53), said method performed by a highly scalable automated SDK testing system (The automation testing tools 108a and 108b are software applications, implemented on any of a number of operating system platforms (e.g., OS X, Windows, Linux), that are configured to automatically execute software test cases against target software applications-such as a software application under development – See col. 6, lines 24-50) and comprising: 
1) registering with an automated SDK testing message server as an automated SDK testing controller over the Internet (the service locator module 106a validates (210) the connection request (typically, using a secure authentication and handshake process to identify the client computing device 102 as genuine and verify that the data being transmitted from the client computing device 102 is legitimate) and then identifies (212) a URL that points to a REST-based application programming interface process 106b executing on the server computing device 106 to receive the test log data and metadata from the client computing device 102 – See col. 9, lines 58-67 and col. 10, lines 1-19); 
4) transforming each set of APIs within said list of sets of APIs into a set of automated SDK testing command messages as JSON messages, thereby forming a list of sets of JSON messages (The server computing device 106 exposes a Representational State Transfer (REST) application programming interface for consuming subsystems to send the data archive files for further processing and storing, the module 102a establishes an HTTP connection with the service locator module 106a on server computing device 106 (e.g., by retrieving an IP address and/or URL associated with the service locator module 106a that is stored in local memory and issuing an HTTP POST command to that address--where the command contains a reference to the data archive file (i.e., a JSON message) previously created and stored at the client computing device 102 – See Col. 9, lines 26-57 and col. 11, lines 22-54. Examiner respectfully notes that the data archive files are JSON messages); 
5) sending said list of sets of JSON messages to said automated SDK testing message server by said automated SDK testing controller over the Internet (The server computing device identifies an address of an application programming interface executing on the server computing device to receive the data archive file and redirect the network connection to the identified address of the application programming interface – See col. 2, lines 37-67. The server computing device 106 exposes a Representational State Transfer (REST) application programming interface for consuming subsystems to send the data archive files for further processing and storing – See col. 9, lines 26-57); 
8) executing said set of APIs by said SDK to generate a result (the address of an application programming interface executing one the server computing device comprises an HTTP address…based upon the metadata associated with the test log file, configuring the application programming interface to interpret the test log file using one or more rules specific to the determined computer software automation testing tool, scanning each line of the test log file to match one or more of: an error keyword or an error ID in the line to one or more of the rules, and extracting the lines of the test log file that comprise an error keyword or an error ID that match the rules as identified errors – See col. 4, lines 19-42); 
9) said automated SDK testing message terminal returning said result to said automated SDK testing message server over the Internet (each tool can implement the iTools interface class with tool-specific features that define the tool's individual operation for launching the tool, executing the test case, and returning results and/or status of the test case) – See col. 8, lines 3-64); 
10) said automated SDK testing message server forwarding said result to said automated SDK testing controller, thereby forming a set of results (Automatically transmit testing results to the development team (e.g., via email) so everyone has first-hand information on test results.  Dynamic alerting to remote devices based on specific testing log messages--including opening tickets/defect notifications to specific development groups using a software-based ticket/defect management system – Col. 2, lines 10-36); and 
11) said automated SDK testing controller processing said set of results (Uploading of test results to any test management system (e.g., Quality Center, Microsoft Test Manager, etc.) which supports ISO-27001 audit requirements – See col. 2, lines 10-36).  
Baraty does not disclose
2) registering with said automated SDK testing message server by a set of automated SDK testing target devices over the Internet, said set of automated SDK testing target devices including at least two automated SDK testing target devices; 
3) programming an automated testing use case calling a set of APIs on each automated SDK testing target device within said set of automated SDK testing target devices, thereby forming a list of sets of APIs; 
6) forwarding each set of JSON messages within said list of sets of JSON messages to an automated SDK testing message terminal running on a corresponding automated SDK testing target device within said set of automated SDK testing target devices over the Internet;
7) on each automated SDK testing target device within said set of automated SDK testing target devices, said automated SDK testing message terminal calling a corresponding set of APIs within said list of sets of APIs against said SDK;
Sath discloses
2) registering with said automated SDK testing message server by a set of automated SDK testing target devices over the Internet (Web APIs are a class of remote APIs that manipulate remote resources (e.g., computer, hardware, and/or databases distinct from the computer executing the APIs).  Web APIs typically use HTTP for request messages and provide a structure for response messages (e.g., an XML or JSON file).  Protocol specifications (e.g., SOAP) and architectural specifications (e.g., REST) have been developed to help standardize information exchange via Web APIs – See paragraph [0003]), said set of automated SDK testing target devices including at least two automated SDK testing target devices (an improved system and method of performing automated API testing are needed.  For example, the increase in use of APIs has led to a need for large-scale automated testing of APIs.  Such batch testing of a large number of APIs presents interesting opportunities which conventional API testing frameworks and tools – See paragraphs [0003-0005]); 
3) programming an automated testing use case calling a set of APIs on each automated SDK testing target device within said set of automated SDK testing target devices (where batches of API calls are dynamically generated directly through the framework according inputs identifying the required tests and the sources of the test data, rather than through execution of prewritten test scripts that explicitly write out the test API calls in preset sequences – See Abstract), thereby forming a list of sets of APIs (Web APIs are a class of remote APIs that manipulate remote resources (e.g., computer, hardware, and/or databases distinct from the computer executing the APIs) – See paragraph [0003]).
6) forwarding each set of JSON messages within said list of sets of JSON messages to an automated SDK testing message terminal running on a corresponding automated SDK testing target device within said set of automated SDK testing target devices over the Internet (Web APIs are a class of remote APIs that manipulate remote resources (e.g., computer, hardware, and/or databases distinct from the computer executing the APIs). Web APIs typically use HTTP for request messages and provide a structure for response messages (e.g., an XML or JSON file) –See paragraph [0003]; data for the remaining one or more groups are imported into the database 126 in a specific format (e.g., as a JSON file; for raw test data, test scenarios, and test cases).  In some embodiments, the specifically formatted file (e.g., the JSON file) is exported to a second format (e.g., a POSTMAN format, such as Postman Export V2.1). The execution control column allows the user to specify to the test engine whether to execute a particular test scenario (sometimes called a scenario) listed in the input files, such that the user can easily customize the API testing when reusing the JSON files (e.g., no need to manually delete all components of the test scenario from the input files) – See paragraphs [0046-0047, 0053 and 0083]); 
147) on each automated SDK testing target device within said set of automated SDK testing target devices (generating an API call based on the API reference.  Performing the validation further includes calling an endpoint corresponding to the respective test using the test payload.  Performing the validation also includes receiving a response from the endpoint for the test payload – See paragraphs [0006-0007]), said automated SDK testing message terminal calling a corresponding set of APIs within said list of sets of APIs against said SDK (performing the validation includes generating a first test payload for a first test of the plurality of API tests, calling a first endpoint corresponding to the first test using the first test payload, receiving a first response from the first endpoint for the first test payload, validating the first response according to the validation data, generating a second test payload for a second test of the plurality of API tests according to the first response, calling a second endpoint corresponding to the second test using the second test payload, receiving a second response from the second endpoint for the second test payload, and validating the second response according to the validation data --See paragraphs [0006-0007 and 0038-0042 and 0080]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Sath’s teaching into Baraty’s invention because incorporating Sath’s teaching would enhance Baraty to enable to generate API calls directly through the framework according inputs identifying the required tests and the sources of the test data as suggested by Sath (Abstract).
Baraty and Sath disclose testing tools (See Fig. 1 – Baraty) and API testing framework and tools – See paragraph [0004] –Sath.
Baraty and Sath do not disclose SDK testing.
Hao discloses perform SDK testing; an SDK automatic test based on a remote procedure Call (RPC) communication cannot be realized – See page 1.
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Hao’s teaching into Baraty’s and Sath’s inventions because incorporating Hao’s teaching would enhance Baraty and Sath to enable to realize the SDK automatic test based on communication as suggested by Hao (page 1).

Regarding claim 2, the method of claim 1 
Sath discloses 
wherein said sets of APIs within said list of sets of APIs are not the same (testing various APIs (including SOAP and RESTful APIs)– See paragraph [0005]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Sath’s teaching into Baraty’s invention because incorporating Sath’s teaching would enhance Baraty to enable to provide several opportunities for optimizing and monitoring API test execution. as suggested by Sath (paragraphs [0004-0005]).

Regarding claim 3, the method of claim 2 
Sath discloses
wherein two or more sets of APIs within said list of sets of APIs are the same (represented by a number Feature Logical grouping of APIs TestCaseId Test case ID in TFS APIInventoryID Reference/Key to the API Inventory Collection to fetch the API related information for the test case TestDataID Reference/Key to the Test Data collection – See paragraphs [0048-0049]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Sath’s teaching into Baraty’s invention because incorporating Sath’s teaching would enhance Baraty to enable to group APIs test case ID reference/key to the test data collection as suggested by Sath (paragraphs [0048-0049]).

Regarding claim 4, the method of claim 1 
Sath discloses
wherein said sets of APIs within said list of sets of APIs are the same (the APIs are organized into logical groups.  In some embodiments, the Id (or the identifier), TestCaseName, ScenarioName, ScenarioOrder, feature, TestCaseId, APIInventorID, TestDataID, and ResponseValidationID, provide convenient references to track and/or sort (or classify) API tests – See paragraphs [0048-0049]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Sath’s teaching into Baraty’s invention because incorporating Sath’s teaching would enhance Baraty to enable to track and sort or classify API tests as suggested by Sath (paragraphs [0048-0051]).

Regarding claim 6, the method of claim 1 
Baraty discloses 
wherein said set of automated SDK testing target devices includes at least one automated SDK testing target device that is an Android device, an iOS device, a Windows device, or an iPadOS device (The automation testing tools 108a and 108b are software applications, implemented on any of a number of operating system platforms (e.g., OS X, Windows, Linux), that are configured to automatically execute software test cases against target software applications-such as a software application under development – See col. 6, lines 3-50).  

15Regarding claim 7. 
Baraty discloses
A method for automated testing of an SDK (automation testing tools – See col. 1, lines 15-53), said method performed by a highly scalable automated SDK testing system (The automation testing tools 108a and 108b are software applications, implemented on any of a number of operating system platforms (e.g., OS X, Windows, Linux), that are configured to automatically execute software test cases against target software applications-such as a software application under development – See col. 6, lines 24-50) and comprising: 
1) registering with an automated SDK testing message server as an automated SDK testing controller over the Internet (the service locator module 106a validates (210) the connection request (typically, using a secure authentication and handshake process to identify the client computing device 102 as genuine and verify that the data being transmitted from the client computing device 102 is legitimate) and then identifies (212) a URL that points to a REST-based application programming interface process 106b executing on the server computing device 106 to receive the test log data and metadata from the client computing device 102 – See col. 9, lines 58-67 and col. 10, lines 1-19); 
4) transforming each set of APIs within said list of sets of APIs into a set of automated SDK testing command messages, thereby forming a list of sets of automated SDK testing command messages (The server computing device 106 exposes a Representational State Transfer (REST) application programming interface for consuming subsystems to send the data archive files for further processing and storing, the module 102a establishes an HTTP connection with the service locator module 106a on server computing device 106 (e.g., by retrieving an IP address and/or URL associated with the service locator module 106a that is stored in local memory and issuing an HTTP POST command to that address--where the command contains a reference to the data archive file (i.e., a JSON message) previously created and stored at the client computing device 102 – See Col. 9, lines 26-57 and col. 11, lines 22-54.  Examiner respectfully notes that the data archive files are JSON messages); 
5) sending said list of sets of automated SDK testing command messages to said automated SDK testing message server by said automated SDK testing controller over the Internet (The server computing device identifies an address of an application programming interface executing on the server computing device to receive the data archive file and redirect the network connection to the identified address of the application programming interface – See col. 2, lines 37-67. The server computing device 106 exposes a Representational State Transfer (REST) application programming interface for consuming subsystems to send the data archive files for further processing and storing – See col. 9, lines 26-57); 
8) concurrently executing said set of APIs by said to generate a result (the API 106b is a specialized programming interface (e.g., written in NodeJS for the non-blocking I/O and asynchronous functionality that it offers) that is capable of interpreting the messages exchanged with the client computing device 102 – See col. 9, lines 58-67 and col. 10, lines 1-19.  The address of an application programming interface executing one the server computing device comprises an HTTP address…based upon the metadata associated with the test log file, configuring the application programming interface to interpret the test log file using one or more rules specific to the determined computer software automation testing tool, scanning each line of the test log file to match one or more of: an error keyword or an error ID in the line to one or more of the rules, and extracting the lines of the test log file that comprise an error keyword or an error ID that match the rules as identified errors – See col. 4, lines 19-42); 
9) said automated SDK testing message terminal returning said result to said automated SDK testing message server over the Internet (each tool can implement the iTools interface class with tool-specific features that define the tool's individual operation for launching the tool, executing the test case, and returning results and/or status of the test case) – See col. 8, lines 3-64); 
10) said automated SDK testing message server forwarding said result to said automated SDK testing controller, thereby forming a set of results (Automatically transmit testing results to the development team (e.g., via email) so everyone has first-hand information on test results.  Dynamic alerting to remote devices based on specific testing log messages--including opening tickets/defect notifications to specific development groups using a software-based ticket/defect management system – Col. 2, lines 10-36); and 
11) said automated SDK testing controller processing said set of results ((Uploading of test results to any test management system (e.g., Quality Center, Microsoft Test Manager, etc.) which supports ISO-27001 audit requirements – See col. 2, lines 10-36).  
Baraty does not disclose
2) registering with said automated SDK testing message server by a set of automated SDK testing target devices over the Internet, said set of automated SDK testing target devices including at least two automated SDK testing target devices; 
3) programming an automated testing use case calling a set of APIs on each automated SDK testing target device within said set of automated SDK testing target devices, thereby forming a list of sets of APIs; 
6) forwarding each set of automated SDK testing command messages within said list of sets of automated SDK testing command messages to an automated SDK testing message terminal running a corresponding automated SDK testing target device within said set of automated SDK testing target devices over the Internet;
167) on each automated SDK testing target device within said set of automated SDK testing target devices, said automated SDK testing message terminal calling a corresponding set of APIs within said list of sets of APIs against said SDK; 
Sath discloses 
2) registering with said automated SDK testing message server by a set of automated SDK testing target devices over the Internet (Web APIs are a class of remote APIs that manipulate remote resources (e.g., computer, hardware, and/or databases distinct from the computer executing the APIs).  Web APIs typically use HTTP for request messages and provide a structure for response messages (e.g., an XML or JSON file).  Protocol specifications (e.g., SOAP) and architectural specifications (e.g., REST) have been developed to help standardize information exchange via Web APIs – See paragraph [0003]), said set of automated SDK testing target devices including at least two automated SDK testing target devices (an improved system and method of performing automated API testing are needed.  For example, the increase in use of APIs has led to a need for large-scale automated testing of APIs.  Such batch testing of a large number of APIs presents interesting opportunities which conventional API testing frameworks and tools – See paragraphs [0003-0005]); 
3) programming an automated testing use case calling a set of APIs on each automated SDK testing target device within said set of automated SDK testing target devices (where batches of API calls are dynamically generated directly through the framework according inputs identifying the required tests and the sources of the test data, rather than through execution of prewritten test scripts that explicitly write out the test API calls in preset sequences – See Abstract), thereby forming a list of sets of APIs (Web APIs are a class of remote APIs that manipulate remote resources (e.g., computer, hardware, and/or databases distinct from the computer executing the APIs) – See paragraph [0003]).
6) forwarding each set of automated SDK testing command messages within said list of sets of automated SDK testing command messages to an automated SDK testing message terminal running a corresponding automated SDK testing target device within said set of automated SDK testing target devices over the Internet (Web APIs are a class of remote APIs that manipulate remote resources (e.g., computer, hardware, and/or databases distinct from the computer executing the APIs). Web APIs typically use HTTP for request messages and provide a structure for response messages (e.g., an XML or JSON file) –See paragraph [0003]; data for the remaining one or more groups are imported into the database 126 in a specific format (e.g., as a JSON file; for raw test data, test scenarios, and test cases).  In some embodiments, the specifically formatted file (e.g., the JSON file) is exported to a second format (e.g., a POSTMAN format, such as Postman Export V2.1). The execution control column allows the user to specify to the test engine whether to execute a particular test scenario (sometimes called a scenario) listed in the input files, such that the user can easily customize the API testing when reusing the JSON files (e.g., no need to manually delete all components of the test scenario from the input files) – See paragraphs [0046-0047, 0053 and 0083]); 
147) on each automated SDK testing target device within said set of automated SDK testing target devices (generating an API call based on the API reference.  Performing the validation further includes calling an endpoint corresponding to the respective test using the test payload.  Performing the validation also includes receiving a response from the endpoint for the test payload – See paragraphs [0006-0007]), said automated SDK testing message terminal calling a corresponding set of APIs within said list of sets of APIs against said SDK (performing the validation includes generating a first test payload for a first test of the plurality of API tests, calling a first endpoint corresponding to the first test using the first test payload, receiving a first response from the first endpoint for the first test payload, validating the first response according to the validation data, generating a second test payload for a second test of the plurality of API tests according to the first response, calling a second endpoint corresponding to the second test using the second test payload, receiving a second response from the second endpoint for the second test payload, and validating the second response according to the validation data --See paragraphs [0006-0007 and 0038-0042 and 0080]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Sath’s teaching into Baraty’s invention because incorporating Sath’s teaching would enhance Baraty to enable to generate API calls directly through the framework according inputs identifying the required tests and the sources of the test data as suggested by Sath (Abstract).
Baraty and Sath discloses testing tools (See Fig. 1 – Baraty) and API testing framework and tools – See paragraph [0004] –Sath.
Baraty and Sath do not disclose SDK testing.
Hao discloses perform SDK testing; an SDK automatic test based on a remote procedure Call (RPC) communication cannot be realized – See page 1.
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Hao’s teaching into Baraty’s and Sath’s inventions because incorporating Hao’s teaching would enhance Baraty and Sath to enable to realize the SDK automatic test based on communication as suggested by Hao (page 1).

Regarding claim 8, recites the same limitations as rejected claim 2 above.
Regarding claim 9, recites the same limitations as rejected claim 3 above.
Regarding claim 10, recites the same limitations as rejected claim 4 above.
Regarding claim 12, recites the same limitations as rejected claim 6 above.

17Regarding claim 13, the method of claim 7 
Baraty discloses
wherein each automated SDK testing command message within said list of sets of automated SDK testing command messages is a JSON message (the module 102a establishes an HTTP connection with the service locator module 106a on server computing device 106 (e.g., by retrieving an IP address and/or URL associated with the service locator module 106a that is stored in local memory and issuing an HTTP POST command to that address--where the command contains a reference to the data archive file (i.e., a JSON message) previously created and stored at the client computing device 102 – See Col. 9, lines 58-67 and col. 10, lines 1-19 and 43-54).

8.	Claim 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baraty and Sath and Hao as applied to claims 1 and 7 respectively above, and further in view of Chow et al. (US Pub. No. 2018/0206136 A1 – herein after Chow)

Regarding claim 5, the method of claim 1 
Chow discloses 
wherein said set of automated SDK testing target devices includes at least one automated SDK testing target device that is an Internet of Things device (the network testing/monitoring agent (e.g. the WDS 40) can be used to detect/identify compromised mobile devices 12.  For example, if the WDS 40 normally sees that a mobile device 12, or an IoT device 12.  The WDS 40 also includes a test data storage 88 for storing data acquired during the tests, a testing SDK 90 for performing one or more particular tests that involve operation of the app 38 and/or the device itself via the device OS 42 – See paragraphs [0091 and 0167]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Chow’s teaching into Baraty’s and Sath’s and Hao’s inventions because incorporating Chow’s teaching would enhance Baraty and Sath and Hao to enable to perform a testing SDK on the device as an IoT as suggested by Chow (paragraphs [0091 and 0167]).
Regarding claim 11, recites the same limitations as rejected claim 5 above.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peterson et al. (US Pub. No. 2012/0204153 A1) discloses extracts (or determines) the recipients (which game platform is to run a particular test or perform a particular testing function) for a message issued by a development tool or testing framework (or software system within such a framework)—See paragraph [0035]).
Miller et al. (US Pub. No. 2021/0342145 A1) discloses Serverless functions can be built using software development kits (SDKs), which streamline interaction with the elastic runtime environment and multi-tenant architecture including constituent data models and application programming interfaces (APIs) – See paragraph [0013]).
Bahrami et al. (US Pub. No. 2021/0216288 A1) discloses API software component layer 322: software component (e.g., software development kit (SDK), API, stand-alone software), web page interface, mobile app, and the like – See paragraphs [0057-0059].
Friedenberg (US Pub. No. 2018/0329808 A1) discloses conducting automated software testing using a centralized controller and one or more distributed test host servers.  A computing platform may receive a test execution request.  Subsequently, the computing platform may retrieve test specification details information and may identify one or more tests to execute – See Abstract and specification for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video 10528conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192